Citation Nr: 0600852	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-19 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
residual scar from left femur fracture located over 
quadriceps, muscle group XIV.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from February 1968 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which continued a 10 percent rating for a residual 
scar from left femur fracture located over quadriceps, muscle 
group XIV.  

The Board notes that the veteran perfected his appeal to the 
Board with regard to only the claim for an increased rating 
for the residual scar located over the quadriceps.  The 
veteran did not appeal the RO's determination as to the 
claims for an increased rating for residuals of the left 
femur fracture with shortening of the leg, scars located over 
the thigh muscle group, and degenerative joint disease of the 
hip and knee.  Therefore, these claims are not before the 
Board.  


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected residual scar from a 
left femur fracture located over the quadriceps, muscle group 
XIV, is characterized by a 14 inch scar through the 
quadriceps that has an adhesion of the muscle tissue and skin 
directly down to the bone, motor testing of the quadriceps 
and anterior tibialis group at 5 out of 5, and muscle deficit 
in the quadriceps which causes a 10 percent loss of range of 
motion, strength, coordination, and fatigability in the knee 
and hip.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
residual scar from left femur fracture located over the 
quadriceps, muscle group XIV, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic 
Code 5314 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records indicate that in February 1969, the 
veteran was working on the USS Okinawa when a motorized 
weapons carrier pinned him against a wall.  He was diagnosed 
with a compound fracture of the left femur and was 
subsequently transferred to the hospital where he was put in 
a cast for about four months and assigned to limited duty 
status.  After the cast was taken off, there was angulation 
found in the fracture, which was surgically repaired in July 
1969 with a Schneider rod and bone grafts.  The Schneider rod 
was removed in October 1970 and the veteran was discharged to 
duty.  In March 1971, the veteran's left leg was found to be 
about one and a half inches shorter than the right leg.  A 
Medical Review Board determined the veteran's disability 
would likely be permanent and found him to be unfit for duty.  
It was recommended the veteran appear before the Physical 
Evaluation Board, and he was subsequently discharged from 
service in May 1971.  

In a December 1971 rating decision, the RO granted service 
connection for compound fracture of the left femur with 
shortening, and scar of left thigh affecting muscle group 
XIV, with partial ankylosis of the left knee.  The RO 
assigned a 30 percent evaluation under Diagnostic Code (DC) 
5255, effective May 29, 1971.  

VA Progress Notes dated October 1995 to December 2002 
indicate the veteran was seen for osteoarthritis of the left 
knee and low back pain, among other things.  The residual 
scar at issue in this matter is not referred to in these 
records.  

In June 2000, the veteran requested his service connection 
claim be "reopened."  The veteran stated he should receive 
additional compensation because of the leg shortening as well 
as problems with his left knee, hip, and foot.  He also 
stated that he has several scars from the injury and 
subsequent operations.  

In a February 2002 rating decision, the RO continued the 
veteran's 30 percent evaluation for residuals of left femur 
fracture with shortening, to include scar residuals, left 
thigh effecting muscle group XIV, and degenerative joint 
disease of the left knee and left hip.  In making its 
decision, the RO noted separate evaluations for scarring, the 
knee by itself, or the hip by itself would not have provided 
for a higher evaluation.  

In August 2002, the veteran submitted a notice of 
disagreement as to the previous rating decision.

The veteran was afforded a VA examination in December 2002.  
The veteran reported his medical history to the examiner and 
also indicated that he currently experiences hip and knee 
pain, as well as occasional back pain.  On examination, the 
veteran was found to have "obvious deformity" in the 
anterior portion of the quadriceps where he has a scar 
consistent with surgery.  The examiner noted the veteran had 
several scars, including a 14 inch scar through the 
quadriceps that has an adhesion of the muscle tissue and skin 
directly down to the bone.  The other scars were found to be 
nontender and had no adhesions.  The examiner also reviewed 
X-rays of the veteran's left knee and hip, which showed 
severe osteoarthritis in the knee and arthritis in the hip.  
The examiner estimated that the veteran has lost 40 to 50 
percent of his range of motion, strength, coordination, and 
fatigability in his knee and hip, as well as an additional 10 
percent loss due to a muscle deficit in the quadriceps.

In a June 2003 rating decision, the RO separated the 
residuals of the left femur fracture and assigned separate 
disability ratings as follows: a 30 percent evaluation was 
continued under DC 5255 for residuals of the left femur 
fracture with shortening of the leg with degenerative joint 
disease of the hip; a 10 percent evaluation was assigned 
under DC 5010 for residuals of the left femur fracture with 
degenerative joint disease of the left knee; a 10 percent 
evaluation was assigned under 5314 for a residual scar from 
the left femur fracture located over the quadriceps, muscle 
group XIV; and a zero percent evaluation was assigned under 
DC 7805 for multiple residual scars from the left femur 
fracture.  The RO sent the veteran a Statement of the Case 
(SOC) that same month advising him that his combined rating 
is now 40 percent according to the combined ratings table.  

In July 2003, the veteran was afforded a VA examination in 
conjunction with other pending claims.  He reported his 
medical history, and also stated his left leg is weak.  On 
examination, deep tendon reflexes were equal at the knees and 
motor testing showed the quadriceps and anterior tibialis 
group to be 5 out of 5.  Sensation was intact throughout.  
The diagnosis was fracture of the left femur with 
degenerative joint disease of the left hip and left knee, 
status post internal fixation with subsequent hardware 
removal.  

In the veteran's September 2003 notice of disagreement, he 
stated that he should be considered at least moderately 
severe under DC 5314, for a residual scar from a left femur 
fracture located over the quadriceps, muscle group XIV.  He 
stated that his leg and thigh were essentially crushed when 
he was hit by the vehicle in service, and that he cannot 
kneel on that knee or bend it back at all.  He also 
questioned whether a January 2001 letter from the veteran's 
physician, Dr. SMC, was considered in rating his 
disabilities.  The Board notes the June 2003 rating decision 
addressed several different claims, but the veteran only 
submitted a notice of disagreement as to the increased rating 
claim for the residual scar located over the quadriceps.  

The veteran perfected his appeal to the Board in May 2004.  
He indicated that he disagreed with the 10 percent rating for 
the residual scar located over the quadriceps under DC 5314 
because, although he was not injured by a high velocity 
missile, his leg was crushed and he has an exit wound from 
the compound fracture.  The veteran also stated that his leg 
causes him severe disability because he has constant pain, 
consistent loss of power, weakness, and lowered threshold of 
fatigue.  He also stated that he can only walk a couple 
hundred yards on a flat surface, is unable to stoop, crouch, 
or kneel, and cannot stand for long periods of time.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The Board notes the RO sent the veteran a letter in July 2003 
which informed the veteran of the evidence needed to 
establish other claims that were pending, including claims 
for secondary service connection and a claim for individual 
unemployability.  Although the RO did not send the veteran a 
letter which informed him of the type of evidence needed to 
substantiate a claim for an increased rating, the Board finds 
that the veteran has not been prejudiced by this omission for 
the following reasons.  The March 2004 SOC contains the 
complete text of 38 C.F.R. § 3.159, which advises the veteran 
of VA's duty to assist her in substantiating her claim under 
the VCAA as well as his duty to provide any evidence in his 
possession that pertains to his claim.  In addition, the June 
2003 rating decision and SOC specifically explained what the 
evidence must show in order to substantiate a claim for an 
increased rating.  All the above notices must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, 19 Vet. App. at 125.  Moreover, 
the Board finds the veteran had "actual knowledge" of the 
type of evidence needed to substantiate his claim, as he is 
claiming the residual scar over the quadriceps warrants a 
higher disability rating.  See Id. at 121.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  The veteran 
responded to the RO's communications with additional 
argument, thus curing (or rendering harmless) any previous 
omissions.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  For 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on the VA, with no additional benefits flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran is currently rated 10 percent disabled under the 
criteria of 38 C.F.R. § 4.73, Diagnostic Code 5314 for 
injuries to muscle group XIV, which is the anterior thigh 
group.  The functions of this muscle group are extension of 
knee, simultaneous flexion of hip and flexion of knee, 
tension of fascia lata and iliotibial (Maissat's) band, 
acting with XVII in postural support of the body, and acting 
with hamstrings in synchronizing hip and knee movement.  The 
muscles involved include the sartorius, the rectus femoris 
(quadriceps), the vastus externus, the vastus intermedius, 
the vastus internus, and the tensor vaginae femoris.  

Under Diagnostic Code 5314, a slight muscle injury warrants a 
noncompensable (zero percent) rating; a moderate muscle 
injury warrants a 10 percent rating; a moderately severe 
muscle injury warrants a 30 percent rating; and a severe 
muscle injury warrants a 40 percent rating.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through-and-through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department record or other evidence of in-service treatment 
for the wound and record of consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through-and-through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include service medical 
record or other evidence showing prolonged hospitalization 
for treatment of wound, record of consistent complaints of 
cardinal signs and symptoms of muscle disability, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating the track of the missile 
through one or more muscle groups, and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with sound side 
should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of 
muscles is a through-and-through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  A history consistent with this type of injury 
would include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, record of consistent complaint of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings of a severe disability would include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area; 
muscles swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. 
If present, a severe injury would also show X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; or induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).  

Applying the facts to the legal criteria listed above, the 
Board finds that the preponderance of the evidence is against 
the claim for an increased evaluation for the residual scar 
located over the quadriceps.  The Board notes that at the 
July 2003 VA examination, the veteran complained that his 
left leg was weak but, on examination, motor testing showed 
the quadriceps and anterior tibialis group to be 5 out of 5.  
The examiner also noted the veteran would not be considered 
employable in his usual and customary work because of the 
degenerative status in his left knee and left hip alone.  The 
Board also notes that, at the December 2002 examination, the 
examiner noted the veteran had obvious deformity in the 
anterior portion of the quadriceps with a 14 inch scar 
through the quadriceps that has an adhesion of the muscle 
tissue and skin directly down to the bone.  The examiner also 
noted the veteran has muscle deficit in the quadriceps that 
causes him to lose an additional 10 percent of his range of 
motion, strength, coordination, and fatigability in both the 
hip and knee.  

Based upon the foregoing, the Board finds the evidence shows 
no more than a moderate muscle injury, which warrants a 10 
percent disability rating under the criteria applicable under 
DC 5314.  As previously indicated, a higher evaluation would 
be warranted if the established a moderately severe or severe 
muscle injury.  In this case, the veteran's service medical 
records reflect that the veteran sustained a compound 
fracture of the left femur with no other injuries noted.  
While the left femur was fractured, it was not the result of 
a small high-velocity or large low-velocity missile.  In 
addition, there is no evidence that it caused debridement, 
prolonged infection, or sloughing of soft parts.  Moreover, 
there are no objective findings of record which show evidence 
of loss of normal firm resistance of muscles compared with 
the sound sides or ragged, depressed scars indicating wide 
damage to muscle groups, and tests of strength did not 
demonstrate positive evidence of impairment.  As noted above, 
the examiner who conducted the July 2003 VA examination 
reported that motor testing showed the quadriceps and 
anterior tibialis group to be 5 out of 5.  In addition, there 
is no evidence of any associated nerve or vascular deficits 
noted.  

The Board does note the examiner who conducted the December 
2002 examination reported adhesion of the muscle tissue and 
skin directly down to the bone as well as muscle deficit in 
the quadriceps.  The Board finds that these residuals are 
currently contemplated in the 10 percent evaluation that is 
assigned for the veteran's residual scar from left femur 
fracture located over the quadriceps.  Based upon the overall 
disability picture of the veteran's residual scar located 
over the quadriceps, the Board finds that the veteran's 
disability is no more than moderately disabling.  

The Board also notes the veteran has questioned whether the 
January 2001 letter from Dr. SMC was considered in evaluating 
this claim.  The Board has considered Dr. SMC's letter, and 
notes that it is in reference to the veteran's severe 
osteoarthritis of the left knee, which is separately rated 
and not on appeal before the Board.  Therefore, the Board 
finds that Dr. SMC's letter is not pertinent to the specific 
issue at hand in the present appeal.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain. 38 C.F.R. § 4.40.  As 
noted above, the VA examiner in December 2002 VA estimated a 
40 to 50 percent loss of range of motion, strength, 
coordination, and fatigability of the left knee and hip.  The 
examiner also noted the veteran has muscle deficit in the 
quadriceps that causes him to lose an additional 10 percent 
of his range of motion, strength, coordination, and 
fatigability in both the knee and hip.

Although the VA examiner established an additional functional 
impairment due to the veteran's muscle injury, the Board 
finds that this additional functional impairment is 
contemplated in the disability rating currently assigned, 
which considers the cardinal signs and symptoms of muscle 
disability, including loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  See 38 C.F.R. 
§ 4.56(c).  Therefore, an increased evaluation is not 
warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 10 percent for a residual scar from left femur 
fracture located over the quadriceps, muscle group XIV.  


ORDER

Entitlement to a rating in excess of 10 percent for a 
residual scar from a left femur fracture located over the 
quadriceps, muscle group XIV, is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


